DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto GB 2032657 in view of Takashi JP 2000191942.
Regarding claim 1, Enomoto discloses a timepiece component comprising: 
a substrate layer (i.e. base plate); a coating (i.e. resin formed on the base plate) formed of a layer on at least one part of a top surface of the substrate layer (i.e. on base plate pg. 2 lines 21-48), the layer being superposed on the substrate layer (see Figs. 1 and 2): and a pattern formed on at least one part of the top surface of the substrate layer (element 18 on base plate Figs. 1 and 2), the pattern with or without relief, being visible through the layer (see Fig. 1 and 2 i.e. resin in the specification is described as transparent/semi-transparent, see also abstract), wherein the pattern and the coating are formed on the same surface of the substrate layer, see Figs. 1 and 2, wherein the coating is formed directly on a top surface of the pattern, see Figs. 1 and 2 and pg. 2 lines 21-48.
Enomoto does not disclose the coating is a plurality of layers of organic material and, wherein each of the plurality of layers has a thickness between 400 and 1500nm, and and wherein the pigments include quinophthalone, disazo condensation, monosodium salt (monoazo), isoindolinone, isoindoline, azo compounds, pteridine, diarylide, diketopyrrolopyrrole, benzimidazolone, β-naphtol (Sr), β-naphtol (Ba), anthraquinone, quinacridone, Beta-Oxy Naphtoic Acid (Sr), Beta-Oxy Naphtoic Acid (Ca), dioxazine, Cu-phthalocyanine.
However, it is known in the art that luminescent colored pigments including fluorescent ones can be organic compounds and superposed in layers. Takashi discloses a coating on substrates including luminescent organic pigments with a plurality of layers, where the layers are superposed, each has a thickness between 400 and 1500nm ([0016] and e.g., [0039]-[0042]) and wherein the pigments include quinophthalone, disazo condensation, monosodium salt (monoazo), isoindolinone, isoindoline, azo compounds, pteridine, diarylide, diketopyrrolopyrrole, benzimidazolone, β-naphtol (Sr), β-naphtol (Ba), anthraquinone, quinacridone, Beta-Oxy Naphtoic Acid (Sr), Beta-Oxy Naphtoic Acid (Ca), dioxazine, Cu-phthalocyanine [0015],[0016], [0031], .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Enomoto to have the luminescent pigment be made of a plurality of layers as suggested by Takashi because the plurality of layers of Wei increases the visibility of the layers and creating a unique aesthetic appearance to authenticate the watch or provide indications in low light areas “used in night time clocks” [0020]
Regarding claim 2, Enomoto and Takashi as described in the paragraphs above further disclose the timepiece component, wherein the plurality of layers respectively include different pigments, see Takashi [0031]
Regarding claim 4, Enomoto and Takashi as described in the paragraphs above further disclose the timepiece component, wherein the plurality of layers include a luminescent pigment, see Takashi  [0015],[0016], [0031].
Regarding claim 7, Enomoto and Takashi as described in the paragraphs above further disclose the substrate is opaque (i.e. metal surface) and the timepiece component is a dial, see Enomoto Fig. 1 and 2 and pg. 1 lines 6-9.
Regarding claim 8, Enomoto and Takashi as described in the paragraphs above further disclose a watch comprising a timepiece component, see Enomoto Fig. 1 and 2 (i.e. dial).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto and Takashi in further view of Ito US 2015/0212493.
Regarding claim 6, Enomoto and Takashi as described in the paragraphs above further disclose the timepiece component is opaque the timepiece component including a dial, see Enomoto Fig. 3.
Enomoto and Takashi does not disclose the timepiece component wherein the substrate is transparent or semi-transparent, and wherein the timepiece component is a balance spring, a hand, a crystal, or a watch case back
However, Ito discloses a timepiece component, being a transparent or semi-transparent component the timepiece component including a crystal, hand, or watch case back see Ito Fig. 2, 3 [0017],[0043],[0052][0053] (i.e. cover glass, hands, back cover), or could be a dial [0052],[0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the timepiece component of Enomoto and Takashi to be a transparent or semi-transparent component as suggested by Ito because doing so provides a particular aesthetic effect for the particular timepiece component, such as allowing a timepiece component be made to be visible at night with a translucent effect.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844